Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/414,991 filed on 06/17/2021.
As per the Preliminary Amendment filed on 06/17/2021, claims 4-5, 7-11, 13, 15-18, and 20-21 are amended; Claims 1-21 have been examined and are pending.  This action is made Non Final.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehani et al., (“Gehani,” US 2009/0174677), published on July 9, 2009.  
Regarding claim 1, Gehani discloses a method of controlling playback of video content on video player on an electronic computing device, the method comprising: 
playing a video content or playing the video content on a display 5associated with the device when a user selects the content (pars. 0009-0012; a media file is playing in a media player; also see pars. 0061, 0063; Figs. 3-4); 
detecting a user interaction on a touch-sensitive interface, wherein said user interaction comprises one or more of: a static hold interaction and/or a drag interaction (pars. 0009-0012, 0061-0064; Figs. 3A-4B; a user can change playback speed/stop/pause by using gesture on a touch screen); 
in response to detection of said user interaction, the video player iorewinding or fast-forwarding a video content (pars. 0061-006; Figs. 3A-5B; “the media player includes media controls 306 that a user operates directly (via touch) to select tracks and fast forward, rewind, pause or stop playback of the media file 302, among other operations”); 
and in response to detecting cessation of the user interaction, the video player playing back the video content at normal speed (par. 0066; Figs. 4E-4F; “the user makes a two-finger tap 402(g) on the media player window 404, in response to which the device 400 returns playback speed of the media file to normal”).  
Regarding claim 2, Gehani discloses the method of claim 1, wherein the touch-sensitive 15interface is on the display and/or on the device (pars. 0025, 0057; Figs. 1A-1B; a touch screen 126 and a touch pad 180; and also see par. 0061; Fig. 3A-3B; a touch screen area 304).  
Regarding claim 3, Gehani discloses the method of claim 1, wherein the touch-sensitive interface is apart from the device (par. 0061; Fig. 3A-3B; the touch sensitive area 304 and touch pad 310).  
Regarding claim 4, Gehani discloses the method of claim 1, wherein the user interaction detected comprises a static hold interaction on the touch-sensitive interface, the method further comprising: 5in response to detection of the static hold interaction, the video player (i) continuing to play the video content, or (ii) pausing play of the video content, or (iii) playing the video content at a slower speed (pars. 0061-006; Figs. 3A-5B; “the media player includes media controls 306 that a user operates directly (via touch) to select tracks and fast forward, rewind, pause or stop playback of the media file 302, among other operations”).  
Regarding claim 5, Gehani discloses the method of 10claim 1, wherein the user interaction detected comprises a combined static hold interaction and drag movement interaction on the touch-sensitive interface, the method further comprising: in response to detection of the combined static hold interaction and drag movement interaction on the touch-sensitive interface, the video player 1srewinding the video content (pars. 0009 and 0061; Figs. 3A-3B; “the media player includes media controls 306 that a user operates directly (via touch) to select tracks and fast forward, rewind, pause or stop playback of the media file 302, among other operations”).  
Regarding claim 6, Gehani discloses the method of claim 5, where a rewind speed increases based on how far and/or how many times the user drags the static hold of the touch in a first direction (pars. 0042-0046, 0063and 0067-0068; Figs. 5A-5B; the media controls 306 will perform operates directly to select tracks and fast forward, rewind, pause or stop playback of the media file 302 based on moving speed of touch input).  
Regarding claim 7, Gehani discloses the method of claim 5, where a rewind speed varies in response to a distance and/or number times of the drag movement (pars. 0043-0044, 0059-0060, 0062, 0068; Figs. 2A-2B and 5A-5B; a speed reverse/rewind while media is playing based on proceed with continuous gesture, distance, speed, and/or duration of which determines the speed of the resulting scan action. “the device 400 increases the reverse scan rate to -4.times” [based on speed of user moves gesture, the media control 306 will perform rewind function]).  
Regarding claim 8, Gehani discloses t25ttttthe method of claim 6, where the rewind speed decreases as the user drags the static hold of the touch in a direction opposite the first direction (par. 0068; Figs. 5A-5B; reverse 504).
Regarding claim 10, Gehani discloses t5the method of claim 5, where the playback pauses or returns to playback or to slower playback once the user drags the static hold back to a starting point of the static hold interaction (pars. 0067-0068 and 0070-0071; Figs. 5A-5D, 6C-6D).  
Regarding claim 11, Gehani discloses t10the method of claim 5, where the playback pauses or returns to playback or slower playback once the user drags the static hold in an opposite direction (pars. 0063-0068; Figs. 4A-5D; “in response to reversing the direction of a series of connected gestures, the device 400 slows the scan rate in its current playback direction. (Not shown on this figure, if the series of reverse connected gestures is continued, the device 400 will ultimately slow the playback speed to normal, reverse (504) the direction of playback and then increase scan/playback speed in the reverse direction)”).  
Regarding claim 12, Gehani discloses the method of claim 11, wherein the player starts 15fast- forwarding the video content once the user drags the static hold in the opposite direction again (pars. 0068-0071; Figs. 5A-5D; reverse 504 the direction of playback; therefore, the direction is opposite with reverse 504, the control media will perform play forward).  
Regarding claim 13, Gehani discloses the method of claim 1, where the interaction detected comprises a static 20hold with a drag movement, wherein a first direction corresponds to a rewind direction and a second direction, substantially opposite said first direction, corresponds to a fast- forward direction (pars. 0068-0071; Figs. 5A-5D; reverse 504 the direction of playback), the method further comprising: 25in response to detection of the static hold combined with a drag movement in the fast-forward direction, the video player fast-forwarding the video content (pars. 0068-0071; Figs. 5A-5D; reverse 504 the direction of playback; therefore, the direction is opposite with reverse 504, the control media will perform play forward).  
Regarding claim 14, Gehani discloses the method of claim 12, where a fast-forward speed increases the further the user drags and/or a number of times the user drags the static hold of the touch to a fast-forward direction (pars. 0067-0071; Figs. 5C-6D).  
Regarding claim 15, Gehani discloses 5the method of claim 12, where the fast-forward speed decreases as the user drags the static hold of the touch to the opposite direction (pars. 0043, 0059, 0073; pars. 2A-2B and 7A).  
Regarding claim 17, Gehani discloses the method of claim 12, where the playback pauses again or returns to slower playback once 15the user drags the static hold back to a starting point of initial static hold interaction (pars. 0044-0045, 0061; Figs. 3A-3B).  
Regarding claim 18, Gehani discloses the method of claim 12, where the playback pauses again or returns to playback or slower 20playback once the user drags the static hold in the opposite direction (pars. 0045, 0047-0048, 0063; Figs. 4A-4F).  
Regarding claim 19, Gehani discloses the method of claim 18, where the player starts rewinding the video content as the user drags the static hold in the opposite direction again (pars. 0045, 0047-0048, 0063; Figs. 4A-4F).  
Regarding claim 20, claim 20 is directed to an article of manufacture comprising non- transitory computer-readable media associated with the system claimed in claim 1; Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 21, claim 21 is directed to a system associated with the system claimed in claim 1; Claim 21 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gehani et al., (“Gehani,” US 2009/0174677), published on July 9, 2009, in view of Checkley et al., (“Checkley,” WO 2015195973), published on December 23, 2015.  
Regarding claim 9, Gehani discloses the method of claim 5, a rewind speed changes as the user drags the static hold of the touch (pars. 0043-0044, 0059-0060, 0062, 0068; Figs. 2A-2B and 5A-5B).
Gehani discloses all limitations above, but does not explicitly disclose the touch up or down on the touch sensitive interface. 
However, Checkley discloses a method/system for controlling playback of media; wherein the touch up or down on the touch- sensitive interface (Checkley: pars. 0043, 0055, 0061; Fig. 4A, 5A, 6A; a user can move gesture up or down).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Checkley with the method/system of Gehani to allow use to control playback and navigation of media content.
Regarding claim 16, Gehani discloses the method of claim 12, where the fast-forward speed changes as the user drags the static hold (pars. 0043-0044, 0059-0060, 0062, 0068; Figs. 2A-2B and 5A-5B).
Gehani discloses all limitations above, but does not explicitly disclose wherein the touch up or down on the touch- sensitive interface.
(Checkley: pars. 0043, 0055, 0061; Fig. 4A, 5A, 6A; a user can move gesture up or down).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Checkley with the method/system of Gehani to allow use to control playback and navigation of media content.
Conclusion
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Mitchard et al. (“Mitchard,” US 2017/0352378) is directed to a method/system for controlling the playback speed, and user experience, of watching slow motion video content on a touch sensitive.
Uzaki (US 2017/0229150) is directed to a method/system for moving picture playback program.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174